Citation Nr: 1608695	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disorders, diagnosed as degenerative joint disease and postoperative residuals of an arthroscopic meniscectomy.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine at L5-S1.

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right ulnar nerve compression, status post cubital tunnel release, with mild carpal tunnel syndrome.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left ulnar nerve compression, status post cubital tunnel release, with mild carpal tunnel syndrome.

6.  Entitlement to an initial compensable evaluation for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970 and from May 1973 to February 1977, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Army Reserve, the Colorado Army National Guard, and the Arkansas Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a groin area scar has been raised by the record in an October 2015 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine at L5-S1; entitlement to an initial evaluation in excess of 10 percent for service-connected right ulnar nerve compression, status post right cubital tunnel release, with mild carpal tunnel syndrome; entitlement to an initial evaluation in excess of 10 percent for service-connected left ulnar nerve compression, status post left cubital tunnel release, with mild carpal tunnel syndrome; and entitlement to an initial compensable evaluation for service-connected hypertension, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's current left knee disorders, diagnosed as degenerative joint disease and postoperative residuals of an arthroscopic meniscectomy, cannot be reasonably disassociated from his military service.

2.  The Veteran's obstructive sleep apnea is not shown to have been present during his military service, or for many years thereafter, nor is it shown to be related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disorders, diagnosed as degenerative joint disease and postoperative residuals of an arthroscopic meniscectomy, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The RO's April 2008 and August 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the notice requirements with respect to the Veteran's claims seeking entitlement to service connection for a left knee disorder and for obstructive sleep apnea have been met.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service medical records, including Social Security Administration records, concerning the Veteran's treatment for his left knee disorder and obstructive sleep apnea.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In December 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was represented by an accredited attorney.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his claimed left knee disorder and obstructive sleep apnea.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the attorney nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

In June 2014, the Veteran was afforded VA examinations to determine the nature and etiology of his claimed left knee disorder and his obstructive sleep apnea.  The VA examiner who conducted these examinations reviewed the evidence of record, performed a comprehensive evaluation of the Veteran's claimed disorders, reported all pertinent diagnostic findings, and provided medical opinions with supporting rationale that addressed the etiological relationship between the Veteran's claimed disorders and his military service.  The Board finds that these examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not claimed that either examination was inadequate.  Id.  

Having provided the Veteran with the June 2014 VA examinations of his left knee disorders, diagnosed as degenerative joint disease and postoperative residuals of an arthroscopic meniscectomy, and his obstructive sleep apnea, the Board finds that there has been substantial compliance with its March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed below is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, to include arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Generally, service connection will be granted when there is competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A.  Left Knee Degenerative Joint Disease & Postoperative Residuals of an Arthroscopic Meniscectomy

The Veteran is seeking entitlement to service connection for his current left knee disorders which he attributes to his military service.  Specifically, the Veteran has asserted that he injured his knee in 1976 while playing flag football in service.  He claims that he was told that he sustained a soft tissue injury.  He claims that he re-injured his knee while playing softball at a National Guard summer camp.  He contends that his left knee pain has progressively worsened over the years and eventually required arthroscopic surgery for a left medial meniscus tear in 1986.  He claims that he had marked improvement following the surgery but that he was told he would eventually knee a left total knee replacement. 

A report of the Veteran's examination for separation for the first period of active service in July 1970 shows normal lower extremities.  A service treatment record dated October 15, 1976, notes that the Veteran hit his left knee playing football on the previous day.  It was also noted that he could not run without pain in the posterior left knee.  On examination, there was tenderness of the posterior left knee.  Flexion was limited to 90 degrees without pain.  The impression was soft tissue injury of the left knee.  On October 19, 1976, the Veteran was noted to be doing much better.  A treatment report dated on October 26, 1976 notes that the veteran felt better with less discomfort.  On examination, the left knee had full range of motion with good strength.  There was a trace of effusion noted without tenderness.  There was no instability McMurray testing was negative.  The impression was resolving injury of the left knee.  At the time of the examination for discharge from the last period of active service in February 1977, the Veteran reported having had swollen or painful joints and a trick or locked knee.  On examination his lower extremities were normal.  It was noted that he had injured his left knee playing football and that he had full range of motion of the knee with pain on lifting weights or with full squat.

The Veteran was examined at a VA facility in October 1977.  During the evaluation, the Veteran stated that he had injured his left knee playing football in service.  He had complaints of pain of the left knee when kneeling on it.  He indicated that his left knee did not hurt with walking or running.  On examination, there was no swelling or tenderness of the left knee.  The Veteran displayed full range of motion of the knee.  X-rays of the left knee showed no abnormalities.  The diagnosis was left knee injury by history.

Medical records from a military hospital dated in July 1978 noted that the Veteran had a history of chronic left knee injury and that he had re-injured the left knee in a ball game.  He complained of pain, popping, and swelling.  On examination, there was full range of motion of the left knee.  There was swelling noted, especially posteriorly.  Some tenderness was noted.  His ligaments were found to be intact.  The impression was probable popliteal cyst and low grade effusion secondary to chronic injury of knee.  In August1978, the Veteran's left knee was re-wrapped for support.  On examination in September 1978, conducted in connection with National Guard service, there were no complaints or findings pertinent to a left knee disability.

Private medical reports show that on examination in April 1986, the Veteran had full extension, full flexion, and no significant knee effusion.  X-rays of the left knee showed significant traumatic arthritis involving the medial compartment.  He was recommended for arthroscopy.  In May 1986, the Veteran underwent arthroscopy and irrigation of the left knee, percutaneous total medial meniscectomy, and percutaneous resection of hypertrophied medial shelf and injection of steroids.  The diagnoses were complex bucket-handle tear medial meniscus of the left knee, hypertrophied medial shelf, and traumatic arthritis of the medial compartment of left knee.

In September 2009, the Veteran presented for private treatment with complaints of left knee pain.  The treatment report noted that the Veteran had left knee pain for years and that he first injured his left knee in 1976 when he was in the military.  It was also noted that he had surgery on his left knee in 1987 or 1988 in which his left knee was scoped.  The Veteran reported that his left knee gave him a lot of pain.  He reported that he wore a knee brace but that he frequently experienced knee pops, catches, and giving way.  Physical examination revealed full range of motion of the left knee.  X-rays showed left knee degenerative arthritis with varus deformity and narrowing of the medial joint space.  An assessment of degenerative joint disease with varus and anterior laxity of the left knee was provided. 

In October 2012, the Veteran presented for private treatment with D. Z., M.D.  In the corresponding treatment report, Dr. Z. noted that the Veteran had been having increased difficulty with his left knee over the last seven to ten years and that he has learned to live with the pain dating back to his military career.  It was noted that the Veteran initially wrenched his knee in 1976 while playing football in service.  It was also noted that he subsequently underwent a left knee arthroscopy in 1988 for meniscectomy.  Dr. Z. indicated that this arthroscopy helped his symptoms but that he still occasionally experienced giving way symptoms and pain almost on a daily basis.  X-rays revealed complete medial joint space collapse and patellofemoral arthritis.  There were marginal osteophytes, subchondral sclerosis, and angular deformity at the joint line.  Based on the forgoing, Dr. Z. provided an assessment of advanced degenerative arthritis of the left knee.  Dr. Z. discussed possible knee replacement surgery with the Veteran.

In June 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his left knee disorder.  The VA examiner noted that the Veteran was previously diagnosed with left knee complex bucket handle medial meniscus tear, status post arthroscopic total medial meniscectomy, with residual degenerative joint disease, moderate to severe, with mild functional limitation.  After reviewing the evidence of record, including the Veteran's statements and testimony, the examiner opined that it was "less likely than not" that any left knee disorder began during service or etiologically linked to any in service event or injury.  The examiner noted that the preponderance of available medical evidence did not support a relationship between the Veteran's current left knee disorder and his military service or any incident therein.  The examiner also noted that the Veteran's service treatment records were silent for in-service soft tissue injury and that his left knee apparently resolved with evidence of improvement and full range of motion of the left knee during his February 1977 separation examination.  The examiner also indicated that the Veteran's October 1977 left knee x-ray was normal and that his July 1978 post-service left knee re-injury eventually resolved, as evidenced by the September 1978 Report of Medical exam which was silent for a left knee condition and/or any residuals of a left knee injury.  Lastly, the examiner noted that the Veteran's current left knee disorder was not diagnosed until 1986, approximately nine years after he was discharged from active duty.

In July 2014, the Veteran presented for medical clearance for knee surgery.  The preoperative report indicated that the Veteran had been wearing an unloader brace for the last six months and that he was only able to ambulate 20 to 30 feet without having to stop and rest because of the pain.  Later that same month, the Veteran underwent a left total knee arthroplasty.

In April 2015, the Veteran submitted a medical opinion from his private physician, D. M., M.D.  The opinion report reveals that Dr. M. thoroughly reviewed the Veteran's claims file with a particular emphasis on the relevant medical records, including the June 2014 VA examination report.  Based on this review, Dr. M. provided an extensive summary the Veteran's service and post-service medical history regarding his left knee.  Dr. M. then gave a detailed description of his telephone interview with the Veteran and an analysis of the relevant medical literature.  Finally, Dr. M. opined, "Based on training, experience, and a thorough review of the relevant records, it is my opinion that it is 'at least as likely as not' that the Veteran's left knee injury that occurred in October 1976, while he was on active duty, is the direct cause of the Veteran's subsequent need for surgical intervention . . . in 1986, as well as the need for a left total knee arthroplasty in 2014."  

In support of this opinion, Dr. M. observed that an effusion of the left knee was present within five to ten minutes of his "soft tissue" injury and that this effusion lasted three to four weeks.  Dr. M. opined that individuals with an acute tear of their anterior cruciate ligament (ACL) usually described experiencing the sensation of their knee coming apart, followed by severe pain.  Dr. M. noted that these injuries usually presented with an acute effusion within ten to fifteen minutes and that this was similar to what the Veteran experienced during service.

Dr. M. also discussed the findings of the June 2014 VA examiner.  Dr. M. noted that, while the VA examiner had correctly asserted that a "soft tissue" injury would not cause the Veteran's subsequent knee problems, the in-service examiner was not an orthopedic surgeon and that the "soft tissue" diagnosis was completely wrong.  Dr. M. indicated that a "soft tissue" injury would not result in an effusion that lasted three to four weeks.  He opined that the Veteran likely experienced a classic acute ACL tear with or without an associated meniscus injury, which most individuals describe as the sensation of their knee coming apart, followed by severe pain and acute effusion which presents within ten to fifteen minutes.  Dr. M. pointed out that the Veteran was not seen by an orthopedic surgeon until 1986, when he was properly diagnosed with a chronic torn ACL and associate meniscus tear.  Dr. M. observed that x-rays taken by that orthopedic surgeon showed early but significant arthritis involving the medial compartment.  Dr. M. indicated that arthritis took time to form and the fact that the Veteran's pain over the past twenty years was along the medial aspect of his knee was evidenced by the fact that a medial meniscus tear was found at the time of his surgery.  

Finally, Dr. M. noted that the June 2014 VA examiner based her opinion on the lack of any medical treatment between 1976 and 1986.  Nevertheless, Dr. M. concluded that, "more likely than not, he sustained a bucket bundle tear of the medial meniscus tear in 1976, and may well have torn the anterior portion secondary to the 1978 injury . . . [as] [t]here is no question that damage to the meniscus occurred in 1978 because of the immediate swelling that occurred."  

Based on a review of the record, the Board finds that the criteria for entitlement to service connection for the Veteran's current left knee disorders, diagnosed as degenerative joint disease and postoperative residuals of an arthroscopic meniscectomy, have been met.  The Veteran's statements are competent to relate that he sustained a left knee injury and subsequent re-injury during his military service and that he has continued to experience left knee pain since that time.  Furthermore, there is no reason for the Board to question his credibility.  Strengthening the Veteran's credibility is the April 2015 private medical opinion by Dr. M., which indicated that it was "at least as likely as not" that the Veteran's left knee injury that occurred in October 1976, while he was on active duty, was the direct cause of the Veteran's subsequent need for surgical intervention in 1986, as well as the need for a left total knee arthroplasty in 2014.  As previously discussed, Dr. M. reviewed the evidence of record and provided a detailed discussion and analysis of the Veteran's medical history, his phone interview with the Veteran, and the relevant medical literature concerning meniscus injuries and ACL tears.  Dr. M. also considered the Veteran's lay statements and fully addressed all findings in the June 2014 VA examiner's examination report and medical opinion.  Therefore, the Board finds Dr. M.'s medical opinion to be highly probative regarding the etiology of the Veteran's current left knee disorders, diagnosed as degenerative joint disease and postoperative residuals of an arthroscopic meniscectomy, because it was thorough and because all medical conclusions were well-supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that "[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Resolving all doubt in favor of the Veteran, service connection for the Veteran's current left knee disorders, diagnosed as degenerative joint disease and postoperative residuals of an arthroscopic meniscectomy, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Obstructive Sleep Apnea

The Veteran is seeking entitlement to service connection for obstructive sleep apnea which he attributes to his military service.

The Veteran's service treatment records are silent for any complaint, treatment, clinical finding, or diagnosis of obstructive sleep apnea during service.  His post-service medical records show that he was first diagnosed with obstructive sleep apnea in 2006, approximately 30 years after he was discharged from active duty. 

In February 2006, the Veteran presented for private treatment.  After evaluating the Veteran, the physician noted that the Veteran may have a sleep disorder because of his severe fatigue during the day which could be contributing to his myalgias.

In October 2006, the Veteran underwent an initial sleep consultation.  The Veteran participated in an overnight polysomnography with continuous positive airway pressure (CPAP), bilevel positive airway pressure (BiPAP), and oxygen trial.  In December 2006, the Veteran presented for a follow-up private sleep study.  In the corresponding polysomnogram interpretation report, he was found to have snoring with mild sleep disordered breathing, periodic limb movements of sleep, and difficulty initiating and maintaining sleep.  It was also noted that he was mildly obese.  In a January 2007 follow-up report, the Veteran was diagnosed as having mild obstructive sleep apnea.

In December 2013, the Veteran's treating physician, D. Z., M.D., provided a medical opinion in support of the Veteran's claim.  In particular, Dr. Z. opined that the Veteran "suffers from chronic fatigue and sleep apnea along with insomnia which I believe is also a result of his flying helicopters over the years" in service.

In June 2014, the Veteran underwent a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The VA examiner noted that the Veteran was previously diagnosed with obstructive sleep apnea but that he did not use a CPAP machine.  Upon physical examination, the examiner found no functional limitations.  After reviewing the evidence of record, including the Veteran's statements and testimony, the examiner opined that it was "less likely than not" that his obstructive sleep apnea was related to his active duty service from November 1967 to August 1970 and from May 1973 to February1977, or that it began during a period of verified active duty for training.  In support of this opinion, the examiner observed that obstructive sleep apnea was diagnosed during a 2006 Sleep Study and that the Veteran's service treatment records, including the February 1977 separation examination, were silent for this condition.  The also commented that the Veteran's obstructive sleep apnea was most likely caused by and related to his incremental weight gain following military separation and natural aging.  The examiner concluded that the preponderance of medical evidence and expertise reveals the proximate cause of obstructive sleep apnea to be a developmentally narrow oropharyngeal airway often with superimposed elevation of BMI (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).

In April 2015, the Veteran's treating physician, Dr. Z., provided another medical opinion regarding the etiology of the Veteran's obstructive sleep apnea.  Specifically, Dr. Z. opined that the Veteran's obstructive sleep apnea was connected to his military service.  Dr. Z. indicated that this opinion was based on a review of the claims file and that it was "at least as likely as not" that his sleep disorder was incurred in or caused by his military service.  However, the only rationale provided for this opinion was the notation that there had been an "exacerbation of sleep apnea."

Based on a longitudinal review of the record, the Board finds that service connection for obstructive sleep apnea is not warranted.  In particular, the Board finds no competent and probative evidence linking the Veteran's current obstructive sleep apnea to his military service.  The Veteran has claimed that he had difficulty sleeping since service.  While the Veteran is competent to describe the fatigue and lack of sleep he has experienced since service, the Veteran's service treatment records are devoid of evidence of complaint, treatment, clinical finding, or diagnosis of obstructive sleep apnea, there is no evidence of continuous treatment for sleep apnea from the date of separation from active duty in 1977 to the present time, and the objective medical evidence of record does not document any obstructive sleep apnea until the Veteran was diagnosed in 2006, which is approximately 30 years after he separated from military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Moreover, the probative evidence of record does not link the Veteran's obstructive sleep apnea to his military service.  After thoroughly reviewing the evidence of record and evaluating the Veteran, the June 2014 VA examiner opined that it was "less likely than not" that his obstructive sleep apnea was related to his active duty service from November 1967 to August 1970 and from May 1973 to February1977, or that it began during a period of verified active duty for training.  In support of this opinion, the examiner observed that obstructive sleep apnea was diagnosed during a 2006 Sleep Study and that the Veteran's service treatment records, including the February 1977 separation examination, were silent for this condition.  The also commented that the Veteran's obstructive sleep apnea was most likely caused by and related to his incremental weight gain following military separation and natural aging.  The Board places high probative value on this medical opinion evidence because the June 2014 VA examiner reviewed the evidence of record, conducted an in-person evaluation of the Veteran, and provided a medical opinion along with rationale in support of that opinion.  See Nieves-Rodriguez, 22 Vet. App. at 303-304; Stefl, 21 Vet. App. at 124.  

The Board acknowledges Dr. Z.'s April 2015 medical opinion which was offered in support of the Veteran's claim.  As previously discussed, Dr. Z. opined that the Veteran's obstructive sleep apnea was connected to his military service.  Dr. Z. indicated that this opinion was based on a review of the claims file and that it was "at least as likely as not" that his sleep disorder was incurred in or caused by his military service.  However, the only rationale provided for this opinion was the notation that there had been an "exacerbation of sleep apnea."  It appears that Dr. Z. provided his medical opinion without consideration of the Veteran's service records, post-service medical records, or the June 2014 VA examination report.  Therefore, the Board finds that this opinion is of little, if any, probative value regarding the relationship between the Veteran's current obstructive sleep apnea and his military service.  As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

To the extent that the Veteran asserts that his current obstructive sleep apnea is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Board finds that the Veteran's statements as to the cause of his current obstructive sleep apnea cannot be considered competent evidence sufficient to establish service connection. 

As there is no probative medical evidence linking the Veteran's current obstructive sleep apnea to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left knee disorders, diagnosed as degenerative joint disease and postoperative residuals of an arthroscopic meniscectomy, is granted.

Service connection for obstructive sleep apnea is denied.


REMAND

In a December 2014 rating decision, the RO granted the Veteran's claims seeking entitlement to service connection for degenerative disc disease of the lumbar spine at L5-S1, entitlement to service connection for right ulnar nerve compression, status post cubital tunnel release, with mild carpal tunnel syndrome, entitlement to service connection for left ulnar nerve compression, status post cubital tunnel release, with mild carpal tunnel syndrome, and entitlement to service connection for hypertension.  Subsequently, the Veteran filed a timely notice of disagreement contesting the initial disability ratings assigned to each of these service-connected disorders.

As the RO has not yet provided the Veteran with a statement of the case addressing these claims, the Board must remand the issues of (1) entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine at L5-S1; (2) entitlement to an initial evaluation in excess of 10 percent for service-connected right ulnar nerve compression, status post cubital tunnel release, with mild carpal tunnel syndrome;  (3) entitlement to an initial evaluation in excess of 10 percent for service-connected left ulnar nerve compression, status post cubital tunnel release, with mild carpal tunnel syndrome; and (4) entitlement to an initial compensable evaluation for service-connected hypertension.  Thereafter, the RO must send the Veteran an appropriate statement of the case and allow the Veteran the opportunity and his representative to perfect an appeal of each issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of: (1) entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine at L5-S1; (2) entitlement to an initial evaluation in excess of 10 percent for service-connected right ulnar nerve compression, status post cubital tunnel release, with mild carpal tunnel syndrome;  (3) entitlement to an initial evaluation in excess of 10 percent for service-connected left ulnar nerve compression, status post cubital tunnel release, with mild carpal tunnel syndrome; and (4) entitlement to an initial compensable evaluation for service-connected hypertension.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  

The Veteran is reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of any of these issues, they must be certified to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


